J-S30045-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

JOHN MONROE MOHLER

                            Appellant              No. 3499 EDA 2014


          Appeal from the Judgment of Sentence November 14, 2014
               in the Court of Common Pleas of Chester County
             Criminal Division at No(s): CP-15-CR-0004290-2013


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                           FILED JULY 14, 2015

        Appellant John Monroe Mohler appeals from the judgment of sentence

entered in the Chester County Court of Common Pleas following his bench

trial conviction for driving under the influence of alcohol (highest rate,

second offense) (“DUI”).1 We affirm.

        On September 20, 2013, Pennsylvania State Police Trooper Adam

Dickinson observed Appellant’s vehicle nearly cause an accident while

turning abruptly out of a parking lot and across a lane of traffic.   Trooper

Dickinson followed Appellant and, over the course of two miles, witnessed

Appellant’s vehicle drive in a fashion that caused the trooper to pull

Appellant over to investigate whether he was intoxicated. Seeing sufficient
____________________________________________


1
    75 Pa.C.S. § 3802(c).
J-S30045-15



indicia of intoxication, Trooper Dickinson ultimately arrested Appellant for

DUI and related offenses.2

        On April 25, 2014, Appellant filed an omnibus pretrial motion seeking

suppression of evidence from the traffic stop.         The trial court conducted a

hearing on June 19, 2014, and denied the suppression motion on August 11,

2014.

        On November 14, 2014, following a stipulated non-jury trial, the trial

court convicted Appellant of DUI.              On the same date, the trial court

sentenced Appellant to 15 days’ incarceration followed by 2 years of County

Intermediate Punishment, with the first 75 days to be served on electronic

home monitoring.

        Appellant filed a timely notice of appeal on November 26, 2014. Both

Appellant and the trial court complied with Pa.R.A.P. 1925.

        Appellant raises the following issue for our review:

        1. Whether the [t]rial [c]ourt erred by not suppressing evidence
        gained by the [t]rooper after making a motor vehicle stop.
        Specifically, the trial court erred by finding that the [t]rooper
        possessed probable cause to effectuate a motor vehicle stop and
        that he also possessed reasonable suspicion to believe that
        [Appellant] was driving intoxicated.

____________________________________________


2
   Police also charged Appellant with multiple summary violations:
disregarding traffic lane, 75 Pa.C.S. § 3309, failure to yield entering or
crossing roadway, 75 Pa.C.S. § 3324, turning movements and required
signals, 75 Pa.C.S. § 3334, careless driving, 75 Pa.C.S. § 3714, and failure
to wear seatbelt, 75 Pa.C.S. § 4581. The Commonwealth withdrew the
summary charges and proceeded only on the DUI charge at trial.



                                           -2-
J-S30045-15



Appellant’s Brief, p. 4.

      Appellant claims that the trial court erred in determining the trooper

possessed probable cause to pull him over. Appellant argues that, because

triggering the emergency lights of the police vehicle would have engaged the

motor vehicle recorder (“MVR”) in the trooper’s car, the fact that the MVR

did not record Appellant’s driving means his driving must not have

warranted a motor vehicle violation, and thus the trooper did not have the

requisite suspicion to pull him over.       See Appellant’s Brief, pp. 7-8.

Appellant further avers that the indications of intoxication the MVR recorded

“are suspect at best[,]” and concludes he is entitled to a new trial. Id. at 8.

We disagree.

      Regarding vehicle stops, the Vehicle Code provides as follows:

      Authority of police officer.--Whenever a police officer is
      engaged in a systematic program of checking vehicles or drivers
      or has reasonable suspicion that a violation of this title is
      occurring or has occurred, he may stop a vehicle, upon request
      or signal, for the purpose of checking the vehicle’s registration,
      proof of financial responsibility, vehicle identification number or
      engine number or the driver’s license, or to secure such other
      information as the officer may reasonably believe to be
      necessary to enforce the provisions of this title.

75 Pa.C.S. § 6308(b).

      “The threshold justification for a vehicle stop is reasonable suspicion.”

Commonwealth v. Hendricks, 927 A.2d 289, 290 (Pa.Super.2007) (citing

Commonwealth v. Little, 903 A.2d 1269, 1272 (Pa.Super.2006)).               The

police may stop a motorist on reasonable suspicion of DUI.       75 Pa.C.S. §


                                     -3-
J-S30045-15



6308(b); Commonwealth v. Chase, 960 A.2d 108, 116 (Pa.2008)

(“Extensive case law supports the conclusion [that] a vehicle stop for DUI

may be based on reasonable suspicion, as a post-stop investigation is

normally feasible.”); Commonwealth v. Sands, 887 A.2d 261, 270

(Pa.Super.2005) (“a suspected violation for DUI is in fact a scenario where

further investigation almost invariably leads to the most incriminating type

of evidence . . . This type of evidence can only be obtained by a stop and

investigation[]”).   “In order to determine whether the police officer had

reasonable suspicion, the totality of the circumstances must be considered.

In making this determination, [a court] must give due weight . . . to the

specific reasonable inferences [the police officer] is entitled to draw from the

facts in light of his experience.” Commonwealth v. Hilliar, 943 A.2d 984,

990 (Pa.Super.2008) (quoting Commonwealth v. Smith, 917 A.2d 848

(Pa.Super.2007)).    “[T]he totality of the circumstances test does not limit

[an] inquiry to an examination of only those facts that clearly indicate

criminal conduct. Rather, even a combination of innocent facts, when taken

together, may warrant further investigation by the police officer.”         Id.

Further, our Supreme Court has stated, “when the existence of reasonable

suspicion combines with the expectation that the stop will allow light to be

shed on the relevant matters, the stop is not unconstitutional.” Chase, 960

A.2d at 115.

      This Court has ruled that erratic driving alone can impart a reasonable

suspicion of DUI.     In Commonwealth v. Hughes, police followed the

                                     -4-
J-S30045-15



defendant on a limited access highway and observed the defendant’s vehicle

swerve from the right northbound lane onto the right-hand berm, back into

the right lane, and then into the left-hand lane of northbound traffic. 908

A.2d 924, 926 (Pa.Super.2006). The police observed the defendant swerve

two more times into the left-hand lane while following the defendant for the

next one-half to three-quarters of a mile. Id. This Court ruled that, based

upon these observations, the police had sufficient reasonable suspicion to

stop and detain the defendant for DUI.             Id. at 927.         See also

Commonwealth v. Sands, supra, (reasonable suspicion to stop vehicle for

DUI existed where, in the early morning hours, police observed vehicle drift

across a roadway     fog   line   and    then slowly   drift   back   into   lane);

Commonwealth v. Masters, 737 A.2d 1229, 1232 (Pa.Super.1999)

(reasonable suspicion to conduct traffic stop existed where defendant’s

erratic driving raised police concerns about the safety of the driver, even

where the driver’s conduct did not endanger other motorists).

     The trial court summarized the suppression hearing testimony and its

determination thereon as follows:

           Upon consideration of the testimony provided by
     Commonwealth witness [] Trooper Dickinson, who has six years
     of experience and approximately forty-five (45) DUI-related
     vehicle stops, and the MVR video admitted as Commonwealth
     Exhibit #1 at the pretrial hearing held on June 19, 2014, the
     [c]ourt accepts the material facts testified to by Trooper
     Dickinson as its factual findings. The testimony established that,
     as Trooper Dickinson was traveling westbound on Business
     Route 30 (“Lancaster Ave.”) in an area west of Route 340, Caln
     Township, on routine patrol in a marked patrol car, he observed


                                        -5-
J-S30045-15


     [Appellant’s] vehicle, described as a blue Cadillac, abruptly make
     a left turn out of a parking lot on the north side of Lancaster
     Ave. without signaling, in order to head eastbound on Lancaster
     Ave., traveling across the path of a westbound pickup truck at
     such close proximity as to create a hazard. The trooper testified
     that the truck driver applied his brakes in response to the
     maneuvers of [Appellant’s] vehicle; however, there were no skid
     marks left on the roadway and no accident resulted. Trooper
     Dickinson made a U-turn and began following [Appellant’s]
     vehicle in order to investigate further by observation. Trooper
     Dickinson followed [Appellant’s] vehicle for approximately two
     miles before actuating a vehicle stop. The trooper testified that,
     over the course of those two miles, [Appellant’s] vehicle
     travelled over the yellow dividing line, nearly into a turning lane
     to the left of [Appellant’s] lane of travel, as well as travelling to
     the right side of his travel lane, nearly striking a guardrail and
     curb several times.      These observations led the trooper to
     manually engage his MVR device and to continue following
     [Appellant’s] vehicle for investigative purposes, before pulling
     [Appellant] over to check his license and registration, and to
     investigate whether [Appellant] was intoxicated.

            We conclude that Trooper Dickinson, based upon his direct
     observation of [Appellant’s] driving, had probable cause to
     believe a number of Vehicle Code violations had occurred in his
     presence (i.e. [Appellant’s] vehicle turning without signaling,
     entering a roadway from a parking lot without yielding to
     oncoming traffic, and travelling outside his lined lane), and had
     reasonable suspicion to believe that [Appellant] was driving his
     vehicle while intoxicated, which provided the foundation for a
     lawful vehicle stop and further investigation by the trooper.
     Additionally, the trooper has articulated specific observations
     which, in conjunction with reasonable inferences derived from
     those observations, led him reasonably to conclude, in light of
     his experience, that criminal activity was afoot. Considering the
     totality of the circumstances, he therefore had the authority to
     stop [Appellant’s] vehicle under the provisions of 75 Pa.C.S. §
     6308(b).

           Subsequent to the authorized vehicle stop, Trooper
     Dickinson was justified in conducting further investigation by
     questioning [Appellant] and asking him to perform field sobriety
     tests, based on direct observations made by the trooper at the
     time of the stop, and the totality of the circumstances, which led
     him to reasonably suspect that [Appellant] might be under the

                                     -6-
J-S30045-15


        influence of alcohol while operating his vehicle, such as the smell
        of alcohol emanating from [Appellant’s] breath and person,
        [Appellant’s] ostensible confusion while speaking with the
        trooper, and [Appellant’s] difficulty in performing field sobriety
        tests. After noting multiple indicia of intoxication in [Appellant’s]
        demeanor, Trooper Dickinson effected a lawful arrest of
        [Appellant] based upon the probable cause that [Appellant] had
        been operating his vehicle while under the influence of alcohol.
        Therefore, the [c]ourt must deny [Appellant’s] Omnibus Pretrial
        Motion (Motion to Suppress Physical Evidence).

Trial Court’s August 11, 2014 Order,3 pp. 2-3 n.1.

        The trial court properly determined that the trooper needed only

reasonable suspicion to stop Appellant and conduct further investigation into

whether he was driving while intoxicated.         The trial court further properly

determined that the trooper’s observations of Appellant’s vehicle provided

the requisite reasonable suspicion. The trooper observed Appellant abruptly

make a left turn out of a parking lot on the north side of Lancaster Ave.

without signaling, cutting across a lane of traffic and nearly causing an

accident. Thereafter, the trooper observed Appellant for two miles, during

which time Appellant’s vehicle travelled left over the yellow dividing line,

nearly into the oncoming lane of traffic, and also travelled so far to the right

of his lane of traffic as to nearly strike a guardrail and curb several times.

These     observations     provided    Trooper   Dickinson   with   (1)   reasonable

____________________________________________


3
 The trial court submitted a brief Pa.R.A.P. 1925(a) opinion that referenced
and attached the court’s August 11, 2014 order in which it explained its
denial of Appellant’s suppression motion.




                                           -7-
J-S30045-15



suspicion to stop Appellant and further investigate whether he was

intoxicated, and (2) probable cause to stop Appellant for the numerous

moving violations with which he was later charged.4      Accordingly, the trial

court properly denied Appellant’s motion to suppress.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2015




____________________________________________


4
  We acknowledge that, unlike a suspected DUI situation, where a vehicle
stop may lead to further evidence of the offense, “[m]ere reasonable
suspicion will not justify a vehicle stop when the driver’s detention cannot
serve an investigatory purpose relevant to the suspected violation.”
Commonwealth v. Feczko, 10 A.3d 1285, 1291 (Pa.Super.2010) (en
banc).     In such an instance, an officer must articulate specific facts
possessed by him at the time of the stop that would provide probable cause
to believe that the vehicle or the driver was in violation of some provision of
the Code. Id. In the instant case, Trooper Dickson articulated sufficient
specific facts to justify a vehicle stop even in the absence of the suspected
DUI. See Footnote 2, supra.




                                           -8-